                                                                                  riLZD
                    IN THE UNITED STATES DISTRICT COURT FOR THE


                              EASTERN DISTRICT OF VIRGINIA                            .   ■ r , ,, -n
                                                                                                1^'" M- 1

                                        Alexandria Division                                       - --

                                                                      UNDER SEAL
UNITED STATES OF AMERICA


               V.                               )     GRAND JURY 19-3

JOHN DOE 2010R03793


                         APPLICATION FOR COMPULSION ORDER


       COMES NOW G. Zachary Terwilliger, United States Attorney for the Eastern District of

Virginia, and Gordon D. Kromberg, Assistant United States Attorney, and respectfully requests

this Honorable Court to issue an Order pursuant to 18 U.S.C.§ 6003(a)compelling Chelsea

Manning,formerly known as Bradley Manning (hereinafter referred to as "the witness") to give

testimony and provide other information concerning the above-captioned proceeding and in any

other proceedings ancillary thereto. The testimony of the witness and other information from the

witness may be necessary to the public interest, and the witness has refused or will likely refuse

to testify and provide other information on the basis of the witness' privilege against self-

incrimination. This application is made with the approval of John C. Demers, Assistant Attorney

General, U.S. Department of Justice, pursuant to his authority under 18 U.S.C.§ 6003(b)and 28

C.F.R.§ 0.175(a).

                                               Respectfully submitted,

                                               G. Zachary Terwilliger
                                               Unitpd-States Attorney

                                       By:    {
                                                    fon D. Kromberg
                                               Assistant United States Attorney
